Citation Nr: 1141600	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a lung disability, to include chronic obstructive and interstitial lung disease.

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  He served in the Republic of Vietnam from April 1970 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for diabetes mellitus, type II (DM), associated with herbicide exposure, assigning a 20 percent evaluation effective July 29, 2004; denied service connection for chronic obstructive and interstitial lung disease; and declined to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), anxiety, and major depression.  In July 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2007.  His case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

The Board notes that the Veteran filed his claim for PTSD specifically.  Although not expressly claimed by the Veteran, the Board is expanding his claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.)  Accordingly, the issue has been recharacterized above.

To establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.

The issues of entitlement to service connection for an acquired psychiatric disorder and a lung disability and an increased initial rating for DM are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for PTSD in March 2003 on the basis that there was no evidence verifying an in-service stressor; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's March 2003 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The RO's March 2003 decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for PTSD, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for PTSD.  He filed his original claim of entitlement to service connection for PTSD in April 2001.  A March 2003 rating decision denied the claim, finding that there was no verified in-service stressor or combat experience.  The Veteran did not appeal this decision.  At the time of the March 2003 denial, statements from the Veteran, service treatment records, private psychiatric treatment records, VA treatment records, a June 2002 VA examination report, and a December 2002 response from the Center for Unit Records Research (CURR), stating that there was not sufficient information to verify the Veteran's claimed stressors, were considered.  The March 2003 RO decision is the last final denial of this claim.

The new evidence submitted since the March 2003 denial consists of additional statements from the Veteran, updated VA treatment records, a July 1995 Division for Disability Determination examination report, an August 2007 response from the Joint Services Records Research Center, finding that the Veteran's stressors could not be verified based on the information provided, and a March 2008 formal finding on the lack of information required to verify the Veteran's claimed stressors.

Significantly, statements from the Veteran and VA treatment records indicate that the Veteran was exposed to military trauma during his service in Vietnam and that this resulted in a fear of hostile military action.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the Veteran's statements to VA and his treating professionals regarding his fear of hostile military action satisfy the low threshold requirement for new and material evidence.  As such, the claim is reopened.


ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and claims of entitlement to service connection for a lung disability and an increased initial rating for DM.

With regard to the Veteran claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran claims that his PTSD is the result of his active duty service in Vietnam.  He alleges that he was constantly in fear of being killed by hostile military action while in Vietnam.  See Stressor statement, April 2002.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2010).

As referenced above, the Veteran's claimed stressors involve fear of hostile military activity.  Additionally, VA treatment records show he has been diagnosed with PTSD.  However, at this time, there is no evidence to clearly link PTSD to the claimed stressors and no VA psychiatrist, psychologist, or contract equivalent has confirmed that the claimed stressors are adequate to support the PTSD diagnosis.  Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a new VA examination is necessary to decide the claim.

With regard to the Veteran's claim for service connection for a lung disability, he has claimed that his currently diagnosed lung disorder is the result of exposure to herbicides while serving in Vietnam.  Under relevant VA regulations, it is presumed that the Veteran was exposed to herbicides during his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Additionally, private and VA treatment records show that he has been diagnosed with lung disorders, including chronic obstructive pulmonary disease and interstitial lung disease.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing diagnoses of lung disorders, the presumed in-service herbicide exposure, and the Veteran's contention that his lung disability is the result of his in-service herbicide exposure, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for a lung disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

With regard to the Veteran's claim for an increased initial rating for DM, in his April 2011 written brief presentation, the Veteran's representative indicated that the Veteran's service-connected DM may have worsened since his last VA examination, 3 years ago.  Additionally, VA treatment records indicate that the Veteran is now taking insulin, whereas he was not at the time of the last VA examination.  As this may indicate a worsening of his DM, the Board finds that a new VA examination is warranted in order to determine the current severity of his DM.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2010).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a lung disorder, and an increased initial rating for DM must be remanded for VA examinations.

The Board also notes that it appears that the Veteran may have applied for disability benefits from the Social Security Administration (SSA).  Notably, the claims file includes a July 1995 Division for Disability Determination examination report.  It is possible that this examination was performed in conjunction with an application for SSA disability benefits.  It does not, however, appear that VA has attempted to obtain the Veteran's records from SSA.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must also be remanded so that the RO may attempt to obtain any relevant SSA records.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Mountain Home VA Medical Center, and any other VA facility identified by the Veteran, covering the period from March 2009, to the present, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his acquired psychiatric disorder and lung disorder.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's acquired psychiatric disorder, the examiner (a VA psychiatrist or psychologist or contract equivalent) must state whether it is at least as likely as not that the Veteran's current PTSD or other acquired psychiatric disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service.  Specifically, the examiner should state whether or not the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.  The examiner should then determine whether this is adequate to support a diagnosis of PTSD.

With regard to the Veteran's lung disorder, the examiner must state whether it is at least as likely as not that the Veteran has a lung disorder that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including his presumed exposure to herbicide agents in Vietnam.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

4.  Following completion of the development requested in paragraphs 1 and 2, above, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his DM.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

5.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a lung disability, and an increased initial rating for DM, should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


